NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAJUAN STROMAN,                                 No. 16-15852

                Petitioner-Appellant,           D.C. No. 3:14-cv-02245-EMC

 v.

DAVE DAVEY, Warden,                             MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                      Argued and Submitted March 14, 2018
                           San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and RAKOFF,** Senior
District Judge.

      Petitioner Jajuan Stroman (“Stroman”) appeals from the district court’s

denial of his petition for a writ of habeas corpus under the Antiterrorism and

Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
under 28 U.S.C. § 2253. Reviewing the district court’s denial de novo, see Lopez v.

Thompson, 202 F.3d 1110, 1116 (9th Cir. 2000) (en banc), we affirm.

      Stroman, together with his co-defendant Terrance L. Varner (“Varner”) was

convicted by a California state court jury of second degree murder. The jury also

approved an enhancement that provides for an additional term of 25 years to life in

prison if, in the commission of a murder, a defendant “personally and intentionally

discharge[d] a firearm and proximately cause[d] great bodily injury . . . or death.”

Cal. Penal Code § 12022.53(d). Stroman challenges this conviction on the same

grounds as Varner challenges his conviction, with the exception that Stroman does

not contest the jury instructions on aiding and abetting.

      Stroman contends that the admission of DeAngelo Hudson’s preliminary

hearing testimony was prejudicial. Applying the highly deferential standard set

forth in Brecht v. Abrahamson, 507 U.S. 619 (1993), however, we conclude that

any such error with respect to Stroman did not have a “substantial and injurious

effect or influence in determining the jury’s verdict.” Davis v. Ayala, 135 S. Ct.

2187, 2198-99 (2015) (quoting O’Neal v. McAninch, 513 U.S. 432, 436 (1995)). In

addition to Hudson, two other eyewitnesses admitted in earlier statements to seeing

both Varner and Stroman shoot at the victim. Stroman’s ex-girlfriend was the only

other witness who at any point said that he or she (1) saw the whole shooting and

(2) said that only Varner shot. The jury had ample reason to doubt her credibility,


                                          2
apart from Hudson’s testimony. Stroman’s ex-girlfriend testified at trial that she

had loved Stroman and did not want anything bad happen to him. She also said in

an earlier statement that Varner had shot from so close that he could not have

missed; in that moment Varner and the victim were, by her account, “[b]ody to

body.” But forensic evidence indicated that there were no powder burns on the

victim’s body and that, accordingly, the shots were likely fired from farther away.

Furthermore, Stroman had been involved in an earlier confrontation with the

victim and thus had a more powerful motive to kill.

      As to his remaining claims, Stroman is not entitled to habeas relief for the

reasons outlined in our memorandum disposition issued this same day in Varner v.

Davey, 16-15771.

      Stroman’s motion for judicial notice (Docket Entry 21) is GRANTED.

      AFFIRMED.




                                          3